DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 08/17/2020.  The arguments set forth are addressed herein below.  Claims 2-20 remain pending, Claims 2-20 have been newly added, and Claim 1 has been currently canceled.  No new matter appears to have been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  limitation 9 has an incorrect punctuation mark of a period, while it should be a semicolon.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  limitation 11 has an incorrect punctuation mark of a period, while it should be a semicolon.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  claim 12 states, “An apparatus comprising”.  However, claim 12 should state, “An apparatus comprising:”.  Appropriate correction is required.
Claims 16 and 19 are objected to under 37 CFR 1.75(c) as being in improper form because they are multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, the claim 19 has not been further treated on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 10,510,214.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
The subject matter claimed in the instant application is fully encompassed in the referenced U.S. Patent and the referenced U.S. Patent and the instant application are claiming common subject matter, as follows: the instant application claims encompass an apparatus and method for in response to determining that the first device and the second device are in a location that permits the gaming activity, determining, by the at least one processor, a distance between the first device and the second device; determining, by the at least one processor, whether a distance requirement has been violated, in which the distance requirement comprises a minimum distance that must be maintained between the first device and the second device when providing the gaming activity; based at least in part on determining that the distance requirement has been violated, disabling, by the at least one processor, the gaming activity at the first device and the second device; based at least in part on determining that the distance requirement has not been violated, enabling, by the at least one processor, the gaming activity at the first device and the second device and communicating, by the at least processor, an invitation from the first device to the second device via the network interface, wherein the first device and the second device exchange location information and display the location information on respective screens whereas the reference U.S. Patent claims are directed to an apparatus and method for based at least in part on 
Furthermore, at least claims 11, 16, and 18-20 of the instant application contain identical claimed subject matter to claims 5-7 and 33 of the referenced U.S. Patent.
Claims 3-10, 13-15, and 17 are rejected as depending from a rejected base claim.
Prior Art
No prior art has been applied to claims 2-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715